Citation Nr: 1017074	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 2007 rating determination by the above, Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.  

The Veteran died in April 2007 at the age of 84.  His death 
certificate lists atherosclerotic heart disease (ASHD) as the 
immediate cause of death.  Another significant condition 
contributing to death, but not resulting in the underlying 
cause, was history of cerebral vascular accident.  No other 
conditions were identified as leading to the immediate cause 
of death.  At the time of his death, the Veteran was service-
connected for psychoneurosis/anxiety state to include 
posttraumatic stress disorder (PTSD), rated as 100 percent 
disabling since July 2006.  

To establish service connection for cause of death, the 
evidence must show that a disability due to disease or injury 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

To constitute the principal cause of death, a service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. §3.312(b).  For a service-
connected disability to constitute a contributory cause, the 
evidence must show that it contributed substantially or 
materially to the cause of death.  In effect, the service-
connected disability must be shown to have combined with the 
principal cause of death in that it aided or lent assistance 
to cause death.  It is not sufficient to show that it 
casually shared in producing death; instead, a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1).

The appellant has advanced an argument involving secondary 
service connection in support of her claim.  Her theory, as 
the Board understands it, is that the Veteran developed heart 
disease as a result of exposure to prolonged stress from his 
service-connected psychiatric disorder.  Despite her 
assertions, there is no medical opinion of record which 
addresses whether the Veteran's service-connected 
psychoneurosis/anxiety state with PTSD was a materially 
contributing factor in his death.  This is a question, which 
requires a medical opinion.  See 38 U.S.C.A. § 5103A(D) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board also notes that additional VCAA notice requirements 
may attach in the context of a claim for DIC benefits based 
on service connection for the cause of death.  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 
U.S.C.A. § 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letter provided to the appellant did 
not comply with these requirements.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should provide the 
appellant with specifically tailored 
notice of the information and evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death, as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
In particular provide her with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
Also, advise the appellant that an 
effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

2.  Ask the appellant to provide any 
medical reports for the veteran dated 
after November 9, 2006, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  If 
the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform her and 
request that she submit it.  If these 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Then, the AMC/RO should arrange for 
the claims folder to be reviewed by a VA 
physician with appropriate expertise for 
a medical opinion.  The reviewing 
physician should note in his or her 
report that a review of the claims file 
was undertaken.  

Based on a review of historical records 
and generally accepted medical 
principles, the physician should provide 
an opinion as to whether it is at least 
as likely as not (i.e., to a degree of 
probability of 50 percent or more), or 
unlikely (i.e., a probability of less 
than 50 percent) that the Veteran's 
service-connected psychoneurosis/anxiety 
state with PTSD substantially or 
materially contributed (i.e. aided or 
lent assistance) to his death.  In 
answering this question, the physician 
should trace the history of the Veteran's 
heart disease from its onset to his death 
in 2007.  The physician is requested to 
provide a rationale for any opinion 
expressed.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated, 
along with a discussion addressing why an 
opinion cannot be rendered.    

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the appellant an appropriate and 
her representative a SSOC containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

